DISMISSED and Opinion Filed December 6, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01234-CV

                          IN RE: BENNIE JOHN MURREY, Relator

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR19-1141

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Osborne
       In this original proceeding, relator seeks a writ of mandamus directing the regional

administrative judge to hold a hearing on relator’s motion to disqualify the trial court judge and to

grant a new trial by a newly assigned judge. We lack writ jurisdiction over regional administrative

judges because they are not judges of district or county court in this Court’s district and our

jurisdiction is not in jeopardy such that we could exercise writ jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a), (b); see also In re Michael Hooper & Assocs., P.C., No. 05-09-01291-CV, 2009
WL 3647580, at *1 (Tex. App.—Dallas Nov. 5, 2009, orig. proceeding) (mem. op.) (no writ

jurisdiction over regional administrative judge).
Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.



                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE



191234F.P05




                                               –2–